Woods, J.
This action is upon interest coupons of three series of negotiable bonds of the city of Evansville. The bonds are denominated “Redemption Bonds/' and contain recitals to the effect that they were issued in order to pay or redeem other bonds of the city. The objection made to the complaint is that the city had no power to make such bonds. The same question arose in the case of Portland Savings Bank v. City of Evansville, ante, 389, involving the same series of bonds, and was then decided against the city. The demurrer is therefore overruled.